DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 and 15-18 in the reply filed on 11/19/2020 is acknowledged. Examiner agrees that a mistake was made in the restriction requirement dated 11/19/2020 and claims 15-18 should have been included in group I.
Claims 11-14 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 10, 15-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding claims 5, 6, 10 and 18, the plurality of photoresponsive layers and deformable non-photoresponsive layer positioned between is not claimed as being a stack in claim 1 from which claim 5, 6, 10, or 18 depends or in claim 5, 6, 10, or 18. Instead claim 5, 6, 10 or 18 states the coupling is disposed on at least one side of a stack or a light source is provided in a position relative to a stack but it is not clear there is a stack. Applicant should amend the claims to specifically disclose the layers form a stack. 
Claims 7, 15 and 16, are rejected for depending on claim 5 or 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8-9, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Altmikus (US Pub. 2019/0226449 A1).
Regarding claim 1, Altmikus discloses an actuator device comprising at least one actuator layer and at least one exciting layer which is designed to guide excitation light into the actuator layer (deformable non-photoresponsive layer which guides light to the actuator layers) (abstract). The actuator layer is a photoactuator that has the property of converting incident light into mechanical motion (photosensitive) ([0006], [0008] and [0011]). The excitation layer is between the actuator layers ([0042], [0045], [0117], and [0118]).
Regarding claims 2 and 3, Altmikus disclose the photomechanical actuator being azobenzene liquid crystal-based ([0011] and [0012]).
Regarding claims 5 and 6, Altmikus discloses a mirror layer which may surround or partially surround the device which is considered to have the properties of mechanical coupling since such a layer on the sides will contribute to fixing the positions of the layers (Figs. 3 and 4, [0115]) where the stacks are capable of contraction and expansion or bowing ([0117]-[0120]). 
Regarding claims 8 and 9, Altmikus discloses the liquid-crystalline materials which is liquid-crystal elastomers (polymer or rubber) which is considered capable of being cured or curable ([0017]).
Regarding claim 18, Altmikus discloses a light source to the side or edge of the layers (Figs. 3 and 4, [0114]).
Claim(s) 1-3, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US Pub. 2017/0349956 A1).
Regarding claims 1-3, Cho discloses a photo-responsive composite actuator comprising a polymeric scaffold film (deformable non-photoresponsive layer) and applied on both surfaces an azobenzene liquid crystal polymer (photoresponsive layers) (abstract and [0017]). Further, given the polymeric scaffold film has the same structure as the deformable non-photoresponsive layer claimed, it would be expected for the polymeric scaffold film to be cable of guiding light between and to the photo-responsive layers (see instant Specification, page 6, lines 22-26 which discloses the layer as being silicone-based polymer or rubber and Cho, [0034] which discloses the polymeric scaffold as being poly(dimethylsiloxane) which is a silicone based polymer which is non-photoresponsive).
Regarding claims 8 and 9, Cho discloses using an azobenzene liquid crystal polymer with a curing agent (curable) which is dried (cured) ([0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmikus.
Altmikus discloses the device of claim 1 as discussed above. Altmikus further discloses including a light source to provide light ([0114]) and further discloses generally that it is known in the art to provide a light source on top of an actuator layer ([0111] and Fig. 1b). Although Altmikus does not specifically disclose a light source provided on top and/or bottom of the stack, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a light source could have been provided at the top or bottom position as a conventionally known position for a light source for an actuator (Altmikus, [0111]).
Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmikus or Cho as applied to claim 1 above, and further in view of Broer et al. (US Pub. 2008/0264058 A1).
Regarding claim 4, Altmikus or Cho discloses the device of claim 1 as discussed above. Altmikus or Cho does not disclose the thickness of the photoresponsive layer.
Broer discloses a foil movable by non-mechanical means such as light (abstract) where the thickness of the foil is not critical but the magnitude of movement generally increases when the foil becomes thinner where a thickness of 0.1 to 100 microns is suitable for micro-mechanical applications ([0043]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the thickness of the photoresponsive layers in Cho or Altmikus may be designed to have a thickness depending on the desired magnitude of movement including a thickness in the range of 0.1 to 100 microns as taught in Broer (Broer, [0043]).
Regarding claim 17, Altmikus or Cho discloses the device of claim 1 as discussed above. Altmikus or Cho further discloses the actuator layer comprising a liquid crystal polymer (Altmikus, [0017] and Cho, abstract) but does not specifically disclose it comprising an acrylate functionalized liquid crystal component. 
 Broer discloses a foil movable by non-mechanical means such as light (abstract) which may be a (meth)acrylate liquid crystal polymer ([0050], [0052] and [0053]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the liquid crystal polymer in Altmikus or Cho to be a .

Allowable Subject Matter
 Claims 7, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2007-106945 A discloses an optically driven actuator with a light responsive polymer layer attached to two sides of an elastomer and an acrylate adhesive between the layers ([0001], [0007]-[0011], and [0051]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783